Citation Nr: 0431311	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for the residuals of an 
injury of the left ankle.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the residuals of an injury of the left ankle.  Appeal is also 
taken from a December 2002 rating decision that denied 
service connection for PTSD.  


FINDINGS OF FACT

1.	Residuals of an injury of the left ankle that may be 
related to service are not currently demonstrated.  

2.	The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor 
(including personal assault), which might lead to PTSD, 
actually occurred during service. 


CONCLUSIONS OF LAW

1.	Residuals of an injury of the left ankle were neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.	Claimed PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in February 2001 and in July 
2001 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2003); Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Left ankle

The veteran is claiming service connection for the residuals 
of an injury of the left ankle.  Review of the service 
medical records shows that at the time that the veteran was 
examined prior to entry upon active duty, it was noted that 
she had sustained a left ankle sprain five years earlier and 
that there were no current sequela.  Clinical evaluation of 
the left lower extremity was normal.  She was evaluated on 
several occasions during service for complaints of pain in 
her left ankle and foot, including in July 1982, July 1983, 
and February 1984.  X-ray studies of the left ankle conducted 
in July 1983 were interpreted as being within normal limits.  
Studies of the left foot performed in February 1984 showed a 
pes planus deformity and a bipartite medial sesamoid bone 
noted in the first metacarpophalangeal joint.  An old 
fracture at this site could not be ruled out.  On examination 
for separation from service, clinical evaluation of the lower 
extremities was normal.  

Post-service medical records include treatment at several 
private facilities, dated from 1986 to 1999.  Complaints of 
left lower extremity swelling were noted during the veteran's 
pregnancy in 1986.  Pain in the left foot was also noted in 
May 1999 when the veteran struck her medial left foot on a 
wall as she swung it from bed.  The assessment was contusion.  

VA outpatient treatment records, dated from February 2001 to 
March 2004 have also been received.  In March 2001, the 
veteran had complaints of left ankle pain.  In April 2001, an 
X-ray study showed the ankle mortis to be well-preserved.  
There was evidence of a large spur arising from the inferior 
aspect of the calcaneum.  No other abnormality was noted.  An 
MRI of the left foot showed a fragmentation of the medial end 
of the left tarsonavicular bone in its posterior margin that 
had a normal marrow signal with normal surrounding decreased 
cartilage signal.  No bone bruise, collection of fluid or 
bursitis was noted.  This was found to probably represent a 
normal sesamoid bone or nonunion of a previous fracture, 
which was considered less likely.  

A hearing was conducted by VA in October 2003.  At that time, 
the veteran testified that she had been treated for 
disability of her left lower extremity during service and 
that her left foot now hurt all of the time.  

A neurological examination was conducted by VA in January 
2004.  The veteran's medical records were reviewed.  It was 
noted that the veteran had been treated several times.  There 
were no neurovascular deficits ever noted.  On examination, 
she reported numbness in her foot all of the time.  She had 
pain in the instep.  She had sharp pain and numbness that 
radiated into the left hip.  She walked with a cane in her 
left hand.  She was able to walk on her heels and toes.  
Strength was 5/5 except at the ankle where there was give-way 
weakness due to pain.  There was no atrophy.  There was 
decreased temperature sensation along the medial aspect of 
the left leg.  Vibration sense was decreased at the left knee 
and ankle.  The assessment was that there was no evidence of 
foot drop.  The problem seemed to be predominantly mechanical 
at the ankle, but the numbness was inconsistent with a lesion 
at the ankle.  Electrodiagnostic testing was recommended to 
look for evidence of tarsal tunnel syndrome.  This was 
performed in March 2004 and showed the lower extremity to be 
normal, with no evidence of a nerve lesion, including tarsal 
tunnel syndrome.  

An orthopedic evaluation was conducted by VA in February 
2004.  At that time, it was noted that the veteran had 
sprained her ankle while playing basketball in high school.  
During her military career, she had several twisting injuries 
to her ankle, and following her discharge she continued to 
have complaints of intermittent pain and swelling in her left 
foot.  A small bone protruded from the medial side of the 
left foot and was tender.  She stated that she first noted 
this in 1982 or 1983.  She now had constant pain on the 
medial side of the left foot, which varied in intensity.  
Sometimes, her left foot swelled and other times she had pain 
that radiated proximally to her lower back.  She could not 
stand for long periods of time or sit for extended periods.  
As a result, her work was limited.  An MRI performed in 
October 2001 was reported to have shown a normal sesamoid 
bone.  On physical examination she was noted to have a slight 
antalgic left limp.  Her longitudinal arches were considered 
to be a manifestation of flat feet.  Range of motion was from 
20 degrees active dorsiflexion to 45 degrees plantar flexion.  
There was no talar tilt to varus or valgus stress.  Anterior 
drawer test was negative.  X-ray studies showed no narrowing 
of the articular cartilage, osteophyte formation or 
deformity.  There was a hypertrophic spur on the plantar 
aspect of the os calcis.  The impressions were congenital 
flat feet, no weakness of dorsiflexion in the left foot, no 
instability or evidence of arthritis in the left ankle and no 
objective evidence or pathology that would cause the 
veteran's symptoms.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for a left ankle or 
lower extremity disorder.  While she was treated for left 
ankle symptoms during service, as she testified at her 
hearing on appeal, service connection may only be established 
for a currently manifested disability that is related to 
service.  On examination by VA in 2004, no abnormality of the 
left ankle or foot that could be related to service was 
demonstrated.  While the veteran was shown to have a left 
ankle spur, this was not shown in service or attributed 
thereto.  Under these circumstances, as no disability 
attributable to symptoms manifested during service has been 
shown, service connection may not be established.  

PTSD

The veteran is claiming service connection for PTSD as a 
result of a sexual assault that she asserts occurred while 
she was on active duty in February 1983.  Documents received 
from the veteran, and testimony at her hearing on appeal in 
October 2003, indicate that she was assaulted while stationed 
in Fort Knox, Kentucky.  At that time, she states that she 
was assaulted by three men, and raped by two.  After this, 
she states that she was seen at a base emergency room where 
she was questioned by Military Police.  She states that she 
has no recollection of having gone to the hospital for 
treatment, but that her first recollections after the assault 
were of being there.  Several attempts have been made to 
corroborate the veteran's testimony, without success.  
Service medical records show treatment for several disorders 
during the time in question, including treatment at the 
podiatry clinic and for an upper respiratory infection.  
There are no records of treatment for residuals of an 
assault.  Similarly, there is no report of any investigative 
procedure having been conducted.  

A psychiatric examination was conducted by VA in February 
2001.  At that time, the examiner related the veteran's 
history of sexual assault in February 1983.  The diagnosis 
was of PTSD, secondary to sexual assault during active duty 
service.  

A statement, dated in February 2001, was received from a 
friend of the veteran who related that he had known her for 
two years and that during this time he had become aware that 
the veteran had been sexually assaulted while serving on 
active duty.  He stated that he had witnessed the veteran's 
mental anguish and how this attack had affected her life and 
daily activities.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The Board notes that the veteran has not alleged, nor has the 
evidence shown, that she engaged in combat with the enemy. 
Thus, her assertions of service stressor are not sufficient 
to establish its occurrence. Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The veteran contends that she has PTSD based on a sexual 
assault, which she alleges she experienced during her service 
in Kentucky. In this case, the record contains medical 
evidence establishing a current diagnosis of PTSD, which 
satisfies one requirement of the regulation. Moreover, there 
is medical evidence linking the diagnosis of PTSD to an 
alleged sexual assault in service, thus satisfying another 
requirement. The outcome of the case turns on the requirement 
of credible supporting evidence of a service stressor.

As noted above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. In this case, while the 
veteran stated that the sexual assault was formally reported 
and apparently investigated, there are no supporting 
documents from this investigation and numerous efforts to 
locate corroborating evidence have not been successful. 
Consequently, there is no formal record, such as a police 
report, of the incident that may be obtained. The only 
medical records from the period of time in question do not 
deal with any disorder that could be considered to be a 
residual of an assault.

The veteran has submitted a statement from a friend, who has 
known her since approximately 1999.  His statements, however, 
were based upon the history as given by the veteran and, 
thus, do not tend to corroborate the occurrence of the 
stressor.  And the veteran's testimony alone may not satisfy 
the corroboration requirement.

With regard to behavior changes in service, the Board notes 
that the veteran has not claimed that she experienced 
behavior changes in service after the alleged sexual assault.  
She stated that, after her initial report to the military 
police, she told no one of the incident for approximately 10 
years.  

As a service stressor for PTSD has not been satisfactorily 
corroborated, service connection may not be granted. The 
preponderance of the evidence is against the claim for 
service connection for PTSD. Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the residuals of an injury of the left 
ankle is denied.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



